Citation Nr: 1643895	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating greater than 40 percent for a right wrist disability, on and after July 1, 2014, to include consideration of a separate disability rating for neurological impairment.  

2.  Entitlement to special monthly compensation (SMC) on account of loss of use of the right upper extremity, on and after April 22, 2014.    


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1955 to June 1957 and in the U.S. Army from November 1958 to February 1962.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In September 2015, the Veteran and his spouse presented testimony at a Central Office Board hearing in Washington D.C., before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS file.  

In an earlier December 2015 Board decision, the Board remanded the current appeal for further development.  The case has since been returned to the Board for appellate review.  In the same December 2015 decision, the Board adjudicated the issues of an increased rating for the right wrist and entitlement to special monthly compensation based on loss of use of the upper right extremity, for earlier time periods prior to July 1, 2014 and prior to April 22, 2014, respectively.  These issues are no longer on appeal before the Board.  

After the agency of original jurisdiction (AOJ) last considered the appeal in the June 2016 Supplemental Statement of the Case (SOC), the Veteran has submitted additional medical evidence - a July 2016 private Sentara Orthopedics DO report.  But since the Veteran did not request in writing that the AOJ initially review this evidence, and the Substantive Appeal in the present case was received after the February 2, 2013 effective date of the new statute, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Thus, a remand for AOJ consideration of this additional private medical evidence is not required.      

The Board notes that in a January 2015 rating decision, the RO adjudicated the issues of service connection for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In August 2015, the Veteran submitted a timely Notice of Disagreement for both issues.  See 38 C.F.R. § 20.201 (2015).  However, VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on both issues.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized by the RO.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO level for the bilateral hearing loss and TDIU issues, Manlincon is not applicable in the present case.  Therefore, the bilateral hearing loss and TDIU issues remain under the jurisdiction of the RO at this time.  (The Board is aware it could technically take jurisdiction of the TDIU issue by way of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); however, in order to avoid inconsistent or duplicative adjudications of the TDIU issue at both the RO and Board levels, the Board believes it is more prudent to allow the RO to develop and adjudicate the TDIU issue at this time).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  On and after July 1, 2014, with consideration of pain, limitation of motion, and other factors of functional loss in the Veteran's service-connected right wrist, the evidence of record supports a level of disability similar to unfavorable ankylosis of the right wrist.  

2.  The probative evidence of record does not establish any separate neurological impairment in the Veteran's right upper extremity, associated with his service-connected right wrist disability.  

3.  On and after April 22, 2014, the Veteran's service-connected right wrist disability is not productive of loss of use of the right hand.  That is, the Veteran's right wrist disability did not cause a level of impairment such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  On and after July 1, 2014, the criteria are met for a 50 percent disability rating, but no higher, for a right wrist disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5214 (2015).

2.  On and after April 22, 2014, the criteria are not met for entitlement to special monthly compensation benefits on account of loss of use of the right upper extremity.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(2), 4.63 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

For the increased rating and special monthly compensation issues on appeal, VA's duty to notify was satisfied by letters sent by the RO on March 2011, May 2011, and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Thus, the Veteran has received all required notice in this case for the increased rating and special monthly compensation issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran. 

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating and special monthly compensation claims being decided herein.  

The Board acknowledges that there is a notation in VBMS that the Veteran received additional VA inpatient treatment in July 2016 for his left lower extremity.  However, there is no evidence or allegation this VA treatment pertains to the right wrist disability on appeal.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In the present case, the Veteran has not indicated he desires VA to obtain these records.  In addition, there is no evidence or allegation this VA treatment pertains to the right wrist disability on appeal.  As there is no reason to suspect these VA inpatient records could change the outcome of the appeal, VA is not obligated to invest further time and resources to obtain them.  See again Golz, 590 F.3d at 1323 ("It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained.")  Moreover, VA regulation states that an error or defect in a Board decision that does not affect the merits of the issue or substantive rights of the appellant will be considered harmless.  38 C.F.R. § 20.1102 (2015).  

The Veteran was also afforded a VA examination in March 2016 in connection with his claims for an increased rating for the right wrist and entitlement to special monthly compensation based on loss of use.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2016 VA examination obtained was adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination and fully addresses the rating criteria that are relevant to rating the right wrist disability in this case.  The examination considered functional loss as well and whether there was loss of use of the right upper extremity and neurological impairment.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right wrist disability since he was last examined in March 2016.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the right wrist disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  A remand would further delay the Veteran's appeal unnecessarily.  
 
With regard to the increased rating issue for the right wrist, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the March 2016 VA examination nor the earlier VA examinations, nor VA nor private treatment records dated from 2009 to 2016, demonstrate range of motion testing for both wrists in passive motion and weight-bearing situations.  In short, these VA wrist examinations may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  

That notwithstanding, in the present decision, the Board is granting the maximum 50 percent rating available for ankylosis or limitation of motion of the major wrist, on and after July 1, 2014.  See Diagnostic Codes 5214 and 5215, 38 C.F.R. § 4.71a (2015).  So even though the VA wrist examinations of record may not satisfy the requirements of the Correia case, this is inconsequential and, therefore, at most harmless error.  See again 38 C.F.R. § 20.1102.

With regard to the previous December 2015 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC secured a March 2016 VA medical examination to rate the current extent and severity of his service-connected right wrist disability on appeal.  As such, the RO/AMC has substantially complied with the Board's instructions.  

Moreover, for both the increased rating and special monthly compensation issues, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For instance, the Veteran has not alleged any deficiency with his September 2015 hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, supra.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.  

In conclusion, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating and special monthly compensation issues on appeal.  

II.  Increased Rating for the Right Wrist
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Veteran filed an increased rating claim for his service-connected right wrist disability in February 2011.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his right wrist disability has been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's traumatic arthritis of the right wrist is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis of the wrist).  

From November 15, 2010 to April 22, 2014, the Veteran's right wrist disability is rated as 40 percent disabling.  (The severity of the Veteran's right wrist disability during this time period is no longer on appeal, as this issue was previously adjudicated by the Board).
 
From April 22, 2014 to July 1, 2014, the veteran received a 100 percent temporary total disability rating for his right wrist disability under 38 C.F.R. § 4.30, based on surgical treatment in April 2014 which necessitated convalescence.  This issue is also not on appeal.

However, on and after July 1, 2014, the Veteran's right wrist disability is rated as 40 percent disabling.  The Veteran has requested a rating greater than 40 percent for his right wrist disability on and after July 1, 2014.  He has asserted his right wrist has worsened subsequent to the April 2014 surgery and convalescence, such that he can no longer effectively use his right wrist.  See June 2016 Veteran's statement; September 2015 Central Office hearing testimony at pages 35-36.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, including the March 2016 VA examination report, the Veteran is right-handed and as such, major, as opposed to minor, wrist disability ratings are applicable.  38 C.F.R. § 4.69.

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension) and 80 degrees of palmar flexion.  38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation is 45 degrees, while normal radiation deviation is 20 degrees.  Id.      

Diagnostic Code 5215 provides for a maximum rating of 10 percent for limitation of motion of the wrist for either the dominant or non-dominant hand when dorsiflexion is less than 15 degrees or when palmer flexion is limited in line with the forearm.  38 C.F.R. § 4.71a (2012).  The Veteran is already assigned a 40 percent rating for ankylosis of the right wrist with limitation of motion.  Thus, he cannot receive an increased rating under the criteria governing limitation of motion of the wrist.

Under Diagnostic Code 5214 for ankylosis of the wrist, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A maximum 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  In addition, a Note to Diagnostic Code 5214 indicates that "extremely" unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125.  See 38 U.S.C.A. § 4.71a (2015).

The Board notes that ankylosis is defined as the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].   

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Upon review of the evidence, on and after July 1, 2014, the Board concludes that a maximum 50 percent rating is warranted for the Veteran's right wrist disability under Diagnostic Code 5214.  38 C.F.R. § 4.7.  The Veteran's service-connected right wrist disability has caused impairment equivalent to unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a.  That is, when considering the Veteran's complaints of right wrist pain and other factors of functional impairment, the evidence establishes functional loss more nearly approximating unfavorable ankylosis (50 percent disabling) on and after July 1, 2014.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  In making this determination, the Board has reviewed both the medical and lay evidence of record.  

Specifically, the evidence is supportive of a higher 50 percent rating on and after July 1, 2014.  In April 2014 to October 2014 VA orthopedic surgery outpatient notes, the Veteran continued to complain of worsening right wrist pain, swelling, and range of motion.  

A May 2015 VA ER department note documents emergency treatment for worsening right hand pain.  The VA physician observed that the Veteran's right wrist was "fixed in neutral position."  

A June 2015 VA orthopedic surgery outpatient note recorded the Veteran's worsening right wrist symptoms and discussed options such as removing the metal surgical plate from the Veteran's right hand.  

In September 2015, the Veteran provided credible hearing testimony regarding the severity of his right wrist.  He stated he could not use his right wrist, could not lift anything or pick anything up.  He reported swelling.  After his April 2014 right wrist surgery, the condition had worsened.  He has pain and is not able to move his right wrist.  His grasping ability is weakened.  At the hearing, the Veteran exhibited difficulty raising his right arm up, as observed by the undersigned.  See testimony at page 19.  The Veteran avoids using his right arm as much as possible, and uses his left arm instead.  The Veteran has difficulty buttoning his shirt, and generally wears pullovers as a result.  It is difficult to tie his shoes as well.  The Veteran specifically requested the maximum 50 percent rating under Diagnostic Code 5214 for ankylosis of the right wrist.  

A September 2015 VA emergency services nursing assessment indicated the Veteran has no grip, no movement, swelling, and discomfort in the right hand that keeps him awake at night.  He was provided Vicodin for pain.

A March 2016 VA wrist examination diagnosed "SLAC" (scapholunate advanced collapse) of the right wrist and degenerative changes of the right radiocarpal joint.  The Veteran stated that since the April 2014 surgery he has pain with any activity and pain with finger movement.  His range of motion for the right wrist was as follows:  0 degrees for palmar flexion, 0 degrees for dorsiflexion, 0 degrees for ulnar deviation, and 0 degrees for radial deviation.  The VA examiner concluded the Veteran has no right wrist motion.  His right wrist and dorsal hand was tender to palpation.  The Veteran mentioned occasional use of a brace.  There was no repetitive motion because there was no wrist motion to begin with.  The Veteran was assessed to have ankylosis, favorable in 20 degrees to 30 degrees dorsiflexion.  But notably, both his right wrist flexion rate strength and his extension rate strength were 0/5.  The VA examiner concluded there was a reduction in muscle strength.  The VA examiner concluded that the Veteran is unable to do yardwork, hold a fork/spoon/toothbrush, or any tool.  He is able to write his name, but with difficulty.  He has pain with any activity, including finger movement.  He is unable to perform manual tasks requiring finger movement or hand strength due to pain in his dominant right hand.  

A July 2016 Sentara Orthopedics DO report commented that the Veteran has undergone multiple surgeries on the right hand / wrist.  He has residual pain and weakness.  He cannot engage in lifting or fine motor movements.  

When considering the Veteran's degree of functional loss, the above evidence supports a level of disability similar to unfavorable ankylosis, thus supportive of the maximum 50 percent rating under Diagnostic Code 5214.  In short, it is extremely difficult for the Veteran to move his right hand.  The evidence shows that his right wrist disability has worsened subsequent to his April 2014 surgery.  

The Board has also considered whether to assign a separate disability rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519, for neurological impairment of the right wrist.  In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Where, however, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board emphasizes that the critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Id.  

In the present case, the Veteran reported numbness in his right wrist after his surgery in April 2014, but this numbness "immediately resolved" with removal of the dressing.  See April 2014 VA orthopedic surgery outpatient note.  A May 2015 VA ER department note recorded that for the right hand / wrist, the radial pulse was 2+, and sensation was intact.  At the September hearing, the Veteran again reported numbness in the wrist.  He added sometimes he cannot feel his fingers.  See testimony at page 13.  However, no private or VA medical evidence of record dated from 2014 to the present documents neurological impairment in the Veteran's right wrist.  In fact, the March 2016 VA examiner remarked there was "no neurological deficit noted on today's examination."  This evidence outweighs the Veteran's subjective complaints.  No medical professional of record has assessed neurological impairment in the right wrist.  Thus, the facts of this case do not support the separate application of a neurological diagnostic code for the Veteran's right wrist at this time.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  
 
The Board has also considered that in a Note to Diagnostic Code 5214, "extremely" unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125.  See 38 U.S.C.A. § 4.71a (2015).  In this regard, under Diagnostic Code 5125 for loss of use of the hand, a 70 percent rating is warranted for loss of use of the "major" wrist.  Id.  However, the Board will address whether there is sufficient evidence of record to support loss of use of the right hand in its special monthly compensation analysis below.  

Accordingly, on and after July 1, 2014, the Board concludes that the evidence supports a 50 percent rating, but no higher, for the Veteran's service-connected right wrist disability.  38 C.F.R. § 4.3.  

III.  Special Monthly Compensation - Loss of Use of Right Hand

Special monthly compensation is available when a veteran suffers hardships above and beyond those contemplated by the VA's schedule for rating disabilities as a result of service connected disability.  See generally 38 U.S.C.A. § 1114(k), (s).   Basic levels of special monthly compensation are listed in section 1114(k).  Special monthly compensation is payable in addition to the basic rate of compensation otherwise payable for the degree of disability.  

Special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) as the result of service-connected disability is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, the anatomical loss of one or both breasts (including loss by mastectomy).

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.   

An example under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. 4.63 which constitutes loss of use of a hand includes complete ankylosis of two major joints of an extremity.  

The Board in its previous December 2015 decision denied special monthly compensation on account of loss of use of the right wrist prior to April 22, 2014.  The Veteran underwent surgery for his right wrist on April 22, 2014, and has alleged that his right wrist / hand is practically useless and has worsened after the April 22, 2014 surgery.  He states that he is unable to grasp or hold anything.  He indicates he cannot move his fingers, write, or pick up a coin.  It is difficult to button his shirt or tie his shoe laces.  He cannot use his right hand for most daily activities; instead, he says he only uses his left hand.  See August 2015 Veteran's faxed statement; August 2015 representative statement; September 2015 hearing testimony; November 2015 and June 2016 Veteran's statements; September 2015 VA emergency services nursing assessment.  
 
Upon review of the evidence of record, on and after April 22, 2014, special monthly compensation on account of loss of use of the right upper extremity is not warranted.  In making this determination, the Board has considered both the lay and medical evidence of record.  The Veteran's service-connected right wrist disability did not cause a level of impairment such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Specifically, several VA treatment records dated after his April 2014 surgery show that he is able to move his wrist and fingers at times.  See May 2014, June 2014, and October 2014 VA orthopedic surgery outpatient notes.  A May 2015 VA ER department note observed the Veteran had full range of motion of all his fingers, with strength of 5/5 in the fingers.  A June 2015 VA orthopedic surgery outpatient note remarked that although the Veteran's right wrist was hurting more and more, he was able to do yardwork.  He could make a full fist, but with pain.  At the September 2015 hearing, the Veteran stated his belief he has loss of use of the right wrist.  However, he also testified that his wrist does not hurt when he is not engaged in activity.  See testimony at page 31.  Although the Veteran states he cannot grasp objects, he added that he could pick up a pen, button a shirt, and tie his shoes, albeit with great difficulty.  Moreover, at the March 2016 VA wrist examination, the Veteran again reported that although he was unable to do yardwork, or hold a fork /spoon / toothbrush or any tool,  he could still write his name with difficulty.  Based on this evidence, the March 2016 VA examiner concluded that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  In rendering this conclusion, the VA examiner considered that function of the upper extremity included grasping and manipulation.  

The Board notes there is also no medical evidence of record showing complete ankylosis of two major joints of the right upper extremity.  See 38 C.F.R. § 4.63.  In this regard, under 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, only the wrist, shoulder, elbow, hip, knee, and ankle are considered to be major joints.  The Veteran clearly has ankylosis of one major joint - the right wrist, but no ankylosis of a second major joint such as the shoulder or elbow.  

The Board acknowledges that a July 2016 private Sentara Orthopedics DO report opined the Veteran had no use of the right upper extremity, with no lifting, and no fine motor movements.  However, this report does not provide much detail beyond its conclusion, and it is outweighed by the more detailed September 2015 hearing testimony and March 2016 VA wrist examination discussed above.  

Accordingly, on and after April 22, 2014, the preponderance of the evidence is against the claim for special monthly compensation based on the alleged loss of use of the right upper extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Extraschedular Rating 

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the right wrist issue on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the symptomatology from the service-connected right wrist is fully addressed by the rating criteria under which this disability is rated, or could be potentially rated - Diagnostic Codes 5214, 5215, 5125, and 8510-8519.  Indeed, the Veteran's signs and symptoms for his right wrist disability on appeal include but are not limited to ankylosis, limitation of motion, pain, weakness, swelling, difficulty grasping, difficulty lifting, and difficulty with manipulation.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See e.g., 38 C.F.R. § 4.63 (loss of use of the hand).  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist and hand provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, as discussed above, there are higher evaluations available under other diagnostic codes, but the Veteran's right wrist disability is not productive of such manifestations.  As such, it cannot be said that the available 50 percent schedular evaluation for his service-connected right wrist disability on appeal is inadequate.

In short, there is nothing exceptional or unusual about the right wrist disability because the rating criteria reasonably describe his disability level and symptomatology for this disability.  Thun, 22 Vet. App. at 115.  There are no additional symptoms of his right wrist disability that are not addressed by the Rating Schedule.  There has not been any allegation to the contrary from the Veteran.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such symptomatology.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular 50 percent evaluation for a right wrist disability, is therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

Because the threshold step of Thun is not met here, and the Veteran's disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected right wrist disability adjudicated above, the Veteran is service-connected for a left upper lip scar.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In fact, there is no evidence in the record showing that the Veteran's right lip scar is productive of any disability.  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right wrist disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, a 50 percent rating for the Veteran's service-connected right wrist disability is granted, effective July 1, 2014.

Special monthly compensation on account of loss of use of the right upper extremity, on and after April 22, 2014, is denied.     

  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


